Title: To James Madison from James Frazier, 3 January 1805 (Abstract)
From: Frazier, James
To: Madison, James


3 January 1805, Vienna Customhouse, Collector’s Office. “In 1795 I recvd, two commissions from President Washington, one as collector of the customs for this District and the other as Inspector, which commissions was consum’d by fire as well as my dwelling house on the 30th. Janry. 1804. I have acted under the authority given me ever since, and has endeavored to discharge my duty with fidelity.
“After a trial of near ten years have found the emoluments of my Offices, by no means adaquate to the support of my family and of course think proper to resign. I wish the Honorable President to appoint a successor as soon as convenient.”
